     Case 6:21-mj-01364-GJK Document 8 Filed 04/30/21 Page 1 of 1 PageID 18



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                           Case No. 6: 21mj1364

LOREN DAVID READ
                                                              AUSA: Ranganath Manthripragda
                                                              Defense Atty.: Nicole Mouakar
                                                                             Josh Lukman

 U.S. MAGISTRATE     Thomas B. Smith                     April 30, 2021
 JUDGE               Courtroom 6D                        1:34-3:01 = 1:27 mins
 DEPUTY CLERK        Kim Anderson          RECORDING     Digital
                                                         Orlando_Digital_Transcripts@flmd.uscourts.gov
                                                         Ebonie Henderson
 INTERPRETER                               PTS/PROB.


                                     CLERK=S MINUTES
                                      BOND HEARING

Case called, appearances made, procedural setting by Court
Gov proffers evidence for detention
Dft calls Catharine Kelly witness/sworn and testifies
Cross examination by dft counsel
Objection/counsel to rephrase
Re-direct of witness
Testimony concluded
Dft calls Kimberly Moth witness/sworn and testifies
Cross examination by dft counsel
Testimony concluded
Dft calls Kenny Mullin witness/sworn and testifies
No cross examination
Testimony concluded
Dft calls Valerie Read witness/sworn and testifies
No cross examination
Court direct of witness
Testimony concluded
Gov closing argument
Dft closing argument for release
Court releases dft on conditions as stated
Dft will be released on May 3, 2021
Dft questions regarding internet
Court clarifies
Court adjourned
